Case 3:19-cv-00637-MAS-LHG Document 42-2 Filed 12/17/20 Page 1 of 2 PageID: 417




                                  UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW JERSEY
 --------------------------------------------------------------- x

 MICROBILT CORPORATION

                                             Plaintiff,

                      - against -                                    Civil Action No. 3:19-cv-00637

 BAIL INTEGRITY SOLUTIONS, INC. and
 THOMAS BRIAN SHIRAH in his individual
 capacity; ABC COMPANIES (1-10), JOHN and
 JANE DOES (1-10)

                                              Defendants.
 --------------------------------------------------------------- x

                                            PROPOSED ORDER

         This matter is before the Court on Plaintiff MicroBilt’s Motion and Memorandum in

 Support for Leave to File Exhibits Under Seal. Upon consideration of that Motion, the Court

 finds that (a) the nature of the materials at issue; (b) the legitimate private and public interests;

 (c) the serious injury that would result if the relief sought is not granted; (d) the unavailability of

 a less restrictive alternative to the relief; and (e) the absence of objections, warrant the sealing of

 the documents requested by the Plaintiff. Accordingly, for the foregoing reasons, and other good

 cause shown, the Motion is hereby GRANTED.

         IT IS HEREBY ORDERED that the Clerk shall file under seal the following exhibits

 attached to the Defendants’ Motion for Partial Summary Judgment:

 Exhibit D - Excerpts of Deposition Testimony of Walter Wojciechowski, as Corporate

 Representative of MicroBilt

 Exhibit E- Excerpts of Deposition Testimony of Matthew Roesly

 Exhibit H - Letter of Intent between Bail Integrity Solutions, Inc. and MicroBilt Corporation



 15969106v1
Case 3:19-cv-00637-MAS-LHG Document 42-2 Filed 12/17/20 Page 2 of 2 PageID: 418




 Exhibit I - Bail Integrity Solutions, Inc. Application for Access to Consumer Reports and FCRA

 Related Data

 Exhibit J - Bail Integrity Solutions, Inc. User Agreement with MicroBilt Corporation

 Exhibit K - Emails Between MicroBilt Corporation and Bail Bond Technologies, which

 included sensitive business data and information about MicroBilt Technology

         Plaintiff is also awarded its attorneys’ fees and costs in having to move to seal the above

 exhibits.

         This the ____ day of _______________, 2020.




                                                      Lois H. Goodman
                                                      United States Magistrate Judge




 15969106v1
